                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


JEROME MORRIS,
                                                  Case No. 18-12090
            Plaintiff,
                                                  SENIOR U.S. DISTRICT JUDGE
v.                                                ARTHUR J. TARNOW

COMMISSIONER OF SOCIAL SECURITY,                  U.S. MAGISTRATE JUDGE
                                                  PATRICIA T. MORRIS
            Defendant.


                                      /

     ORDER ADOPTING REPORT AND RECOMMENDATION [15]; GRANTING
 PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [12]; DENYING DEFENDANT’S
       MOTION FOR SUMMARY JUDGMENT [13]; AND REMANDING CASE

      On July 18, 2019, the Magistrate Judge issued a Report and Recommendation

(“R&R”) [15] on Plaintiff Jerome Morris’s pro se Motion for Summary Judgment

[12] and Defendant’s Motion for Summary Judgment [13]. The R&R recommended

that the Court grant Plaintiff’s Motion for Summary Judgment, deny Defendant’s

Motion for Summary Judgment, and remand the case to the Commissioner for

further proceedings. Neither party has filed any objection to the R&R.

      The Court having reviewed the record, the R&R [15] is hereby ADOPTED

and entered as the findings and conclusions of the Court.

                                    Page 1 of 2
      Accordingly,

      IT IS ORDERED that Plaintiff’s Motion for Summary Judgment [12] is

GRANTED.

      IT IS FURTHER ORDERED that Defendant’s Motion for Summary

Judgment [13] is DENIED.

      IT IS FURTHER ORDERED that the case is REMANDED to the ALJ for

further proceedings consistent with the R&R.

      SO ORDERED.


                                     s/Arthur J. Tarnow
                                     Arthur J. Tarnow
Dated: August 8, 2019                Senior United States District Judge




                                   Page 2 of 2
